PER CURIAM:
Gary Buterra Williams appeals the district court’s order denying relief without prejudice on his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C. § 1915A(b) (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Williams v. City of Richmond, No. CA-04-747-3 (E.D.Va. Aug. 17, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED